UNITED STATES SECURITIES EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 15, 2008 Unicorp, Inc. (Exact name of registrant as specified in its charter) Nevada 2-73389 75-1764386 (State of organization) (Commission File Number) (IRS Employer Identification No.) Galleria Financial Center 5075 Westheimer, Suite 975 Houston, TX 77056 77056 (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, including area code: (713) 402-6700 Former name or former address, if changed since last report: Not Applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a- 12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01 Changes in Registrant’s Certifying Accountant On February 19, 2008, Hein & Associates LLP resigned as the company’s independent auditors.There have been no disagreements with Hein & Associates LLP on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure since their engagement in January 2008. On February 20, 2008, Hein & Associates LLP sent a letter addressed to the Securities and Exchange Commission stating that Hein & Associates LLP agrees with the statements made in this Current Report.Such letter is attached hereto as Exhibit 16. Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On February 15, 2008, Mr.
